VOYA GOLDENSELECT GENESIS I® VOYA GOLDENSELECT GENESIS FLEX® FLEXIBLE PREMIUM VARIABLE LIFE INSURANCE POLICIES issued by Voya Insurance and Annuity Company and its Separate Account A Supplement Dated May 16, 2017 This supplement updates and amends your current prospectus and subsequent supplements thereto. Please read it carefully and keep it with your prospectus for future reference. NOTICE OF AND IMPORTANT INFORMATION ABOUT AN UPCOMING FUND REORGANIZATION The following information only affects you if you currently invest in or plan to invest in the investment division that corresponds to the VY® FMR® Diversified Mid Cap Portfolio. On November 17, 2016, the Board of Trustees of Voya Investors Trust approved a proposal to reorganize the VY® FMR® Diversified Mid Cap Portfolio. Subject to shareholder approval, effective after the close of business on or about July 14, 2017, (the “Reorganization Date”), Class S shares of the VY® FMR® Diversified Mid Cap Portfolio (the “Merging Fund”) will reorganize with and into Class S shares of the Voya MidCap Opportunities Portfolio (the “Surviving Fund”). Voluntary Transfers Before the Reorganization Date. Prior to the Reorganization Date and for 30 days thereafter, you may transfer amounts allocated to the investment division that invests in the Merging Fund to any other available investment division or to any available fixed account. There will be no charge for any such transfer, and any such transfer will not count as a transfer when imposing any applicable restriction or limit on transfers. See the “Facts About Your Policy – Your Right to Reallocate and Transfers from the Fixed Account” subsections beginning on page 15 of your Policy prospectus for information about making investment division transfers, including applicable restrictions and limits on transfers. On the Reorganization Date.
